HIGGINS, Justice. '
This is a companion ease to that of A. E. W. White, Garnishee, v. D. J. Sibley, 59 S.W.(2d) 286, recently decided by this court, and in which motion for rehearing is this day overruled.
Upon trial, Murray testified that White took all of the goods down to his store on North Nelson street; that White told him he had sold $500 worth of the goods, had turned some of them over to Mrs. King, and had the other goods in his store mixed with his goods. This testimony of Murray affirmatively shows a conversion by White to his own use of the Murray stock of goods. The judgment of the defendant" in error against the principal defendant, Murray, was for $235.40, with interest from September 10, 1931, at the rate of S per cent, per annum.
Upon the hearing of the motion for new trial it was agreed that the value of the stock of goods turned over to White by Murray was $2,000, and that the debts owing by Murray at the time amounted to more than $3,000.
The record shows a violation of the Bulk Sales Law (Rev. St. 1925, art. 4001 et seq.), a denial in the garnishment proceedings of any liability, a conversion by White to his own use and benefit of the Murray stock of goods, and that the value of the goods so converted is in excess of the amount of the judgment in favor of the defendant in er-rc>r against Murray.
Upon the authority of the ruling in the companion case of White v. Sibley, supra, the judgment of the lower court is affirmed.